In a family offense proceeding pursuant to Family Court Act article 8, Charlene Morisseau appeals from an order of the Family Court, Westchester County (Horowitz, J.), entered February 28, 2005, which, inter alia, denied the petition and dismissed the proceeding for failure to state a cause of action.
Ordered that the order is affirmed, without costs or disbursements.
*652The Family Court correctly determined that the allegations set forth in the statement attached to the subject petition failed to state a cause of action. Schmidt, J.P., Crane, Rivera and Spolzino, JJ., concur.